Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 1 of 29

Commonwealth of Massachusetts

TRIAL COURT OF THE COMI MONWEALTH

SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO. / Gogbd G

SUFFOLK, $5.

RB
aheem Rashed AbubarCSt _ PLAINTIFFS}
Vv.
Detective I 1 . °
ective Ismael Henriques, f+ *+_ DEFENDANTS)

SUMIMONS

THIS SUMMONS IS DIRECTED TO Detective Ismael Henriquez __. (Defendant's name)

Yowere being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you Is attached to this summons and the original complaint has been
filed in the Suffolk Superior Coyrt, YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

4, You must respond to this lawsuit In writing within 20 days. if you do not respond, the court may decide
the case against you and award the Plaintiff everything asked’for in the com plaint. You will also lose the
oppartunity to‘tell your side of the story. You must respond to this lawsuit In writing even if you expect

*. to resolve this matter with the Plaintiff. If you need more time to respond, you may request an

 

extension of time in writing from the Court.
How ta Respond. To respond to this lawsuit, you must file a written response with the court and maita
copy to. the Plaintiffs Attorney (or the Plaintiff, If unrepresented). You can do this by:-
a. Filing your signed original response with the Clerk's Office for Civil Business, Suffolk Court, 3 Pemberton Square.
Boston, MA 02108 (address), by mail or in person, AND
: b. Delivering or mailing a4 copy of your response to the plaintiff's Attorney/Plaintiff atthe following .
address: 1342 Belmont Street, Suite 102, Brockton, MA 02301
3, What to include in your response. An “Answer” is one type of response to a Complaint. Your Ariswer
must state whether you agree or disagree with the fact(s) all eged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based onthe same facts ar transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this

you want to have your case heard by aJjury, you must specifically request 2 jury trial in your
must send to the other side and file with the

 

lawsuit. If
Answer or ina written demand far ajury trial that you
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“notion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
- to Dismiss must be based on one of the legal deficiencies or reasons listed.under Mass. R. Civ. P. 12. If
you are filing 8 Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
t described in the rules of the Court in which the complaint was filed, available at

\ www.mass.gov.courts/case-legal-res/rules of court. 4 ; s a
oo Aen
‘ yj ‘ iv i 5
3 ES)
. ut «PA
AR cor
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 2 of 29

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss. SUFFOLK SUPERIOR COURT
CIVIL NO. 1984CV3862C

RAHEEM RASHED ABUBARDAR |
v.

DETECTIVE ISMAEL HENRIQUEZ, et, al;
BADGE NUMBER 91894
AREA B-2 STATION
AND
MR. WILLIAM G. GROSS
THE BOSTON POLICE COMMISSIONER

 

1** AMENDED CIVIL COMPLAINT FOR DAMAGES AND DEMAND FOR
JURY TRIAL

 

A. Introduction

1. Plaintiff, Raheem Rasheed Abubardar, is a resident of the city of Boston. He was required to
register as a sex offender with his local Police Department pursuant to Sex Offender Registry
Laws c. 6 §§ 178C - 178Q. On October 23, 2018, as required by governing law, Mr. Abubardar
went to the Area A-1 Police Department in the City of Boston and executed the required Sex
Offender Registration Forms. On the forms that he executed, Mr. Abubardar identified his
primary address as 724 Shawmut Avenue, Roxbury, Massachusetts 02119, and his secondary
address as 9 Joseph Street, Dorchester, Massachusetts 02124. On or about March 11, 2019,
Detective Henriquez filed a criminal complaint against Mr. Abubardar falsely alleging that Mr.
Abubardar bad a new residential address and failed to report it. Mr. Abubardar, however, was
in fact residing at 9 Joseph Street, Dorchester and Defendant Henriquez had failed to conduct
any investigation into Mr. Abubardar’s presence at that address. Mr. Abubardar was charged
with a felony offense of Failing to Register as a Sex Offender in the Boston Municipal Court,
but on December 10, 2019 the case against Mr. Abubardar was dismissed. Mr. Abubardar had.
complied with his registration obligations; he had not committed the offense falsely alleged in
the police report authored by Detective Henriquez which caused his prosecution.

B. Parties
2. Plaintiff, Raheem Rasheed Abubardar, is and was, at all times, a resident of the City of Boston.

3. Defendant, Detective Ismael Henriquez, is a Boston Police Officer with a rank of Detective
assigned to the Sex Offender Unit in the capacity of Investigative Compliance Officer at the

1
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 3 of 29

Boston Police Area B-2, located at 2400 Washington Street, Roxbury, Massachusetts 02119.
Defendant Detective Henriquez is, and was, at all relevant times, a Boston Police Detective
working for the City of Boston in Suffolk County, and all actions taken by Defendant
Henriquez in connection to the instant complaint were done under the color of law.

C. Factual Allegations
. Mr. Abubardar is a 58-year-old male who resides in the City of Boston.

. At all relevant times Mr. Abubardar was classified as a Level 3 Sex Offender with the

Massachusetts Sex Offender Board.

. On October 23, 2018, Mr. Abubardar went to Area A-1 Boston Police Department to fill out
his annual Sex Offender Registration Form. During this process Mr. Abubardar identified two
residential addresses; a primary address of 724 Shawmut Avenue in Roxbury, Massachusetts
02119 and a secondary address of 9 Joseph Street, Dorchester, Massachusetts 02124 (See
Exhibit A).

. Mr. Abubardar identified both addresses: 724 Shawmut Avenue in Roxbury as well as 9 Joseph

Street in Dorchester as his primary and secondary addresses as required by G.L. c. 6 § 178C.

_ Sometime on or about March 26, 2019 Defendnat Henriquez sought a criminal complaint
against Mr. Abubardar alleging the felony offense of Failing to Register as a Sex Offender
under a subsequent offense in violation of G.L c. 6 § 178H and the date of the offense alleged
to have been March 15, 2019.

. The only document pertaining to the criminal complaint to provide a supporting basis for the
criminal charge was an incident report dated March 25, 2019 with a narrative dating March 15,
2019. The narrative supporting the criminal complaint states as follows:

“On 3/15/19, Raheem Abubardar with a date of birth of 10/3/1962, being a Sex
Offender, as defined in G.L. c. 6 § 178C, with who was required to register pursuant
to G.L. c. 6 § 178C-179Q (1) did knowingly fail to register, or (2) did knowingly
fail to verify registration information, or (3) did knowingly fail to provide notice of
a change of address, or (4) did knowingly provide false information, the defendant
having previously beén convicted in Plymouth Superior Court on 8/6/1991 of an
offense, specifically, Rape, Docket #89868.

“Being a convicted level 3 sex offender, Mr. Abubardar did fail to register with the
Boston Police Sex Offender Registry Unit (SORI Unit) as of 3/25/19. Mr.
Abubardar failed to notify the SORI Unit of a change of address per address audit
by detectives. Mr. Abubardar was placed in violation for not registering as a sex
offender.

“Warrants to be sought out of Boston Municipal Court Central Division for Failure
to Register as a Sex Offender, second and subsequent, as suspect was convicted on
10.

11.

12.

13.

14.

15.

16.

17.

18.

19,

Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 4 of 29

2/01/2007 out of Plymouth Superior Court for failure to register as a sex offender,
docket #201300192006.” (Exhibit B).

Defendant Henriquez did not include copies of the Sex Offender Registration Forms executed
by Mr. Abubardar on October 23, 2018 with the criminal complaint. Nor did he provide any
other documentation that would have informed the clerk magistrate that Mr. Abubardar had
two residential addresses that he had registered at.

At no time did Defendant Henriquez himself investigate whether Mr. Abubardar was residing
at 9 Joseph Street in Dorchester, Massachusetts as he had been, nor did he cause any other
investigating officer to do so.

As a result of the criminal complaint application sought by Defendant Henriquez, a warrant
for Mr. Abubardar’s arrest was issued.

On or about March 27, 2019, Mr. Abubardar went to see his probation officer at the Suffolk
Superior Court.

On March 27, 2019, while sitting in the hallway at Suffolk Superior Court, court officers came
and placed Mr. Abubardar in custody on his outstanding warrant. Mr. Abubardar was taken to
the lockup facility of the Court and subject to a strip search and held in custody until he was
presented to the Court for determination on whether Mr. Abubardar should be held or released
on conditions.

On March 27, 2019, a Judge of the Suffolk Superior court immediately released Mr, Abubardar
from custody on the warrant out of the Boston Municipal Court and ordered that Mr. Abubardar
appear in the Boston Municipal Court to address the warrant the following day.

On March 28, 2019, Mr. Abubardar appeared in the Boston Municipal Court Central Division
and was arraigned on Docket No, 1901CR1484 that alleged the offense Sex Offender: Failure
to Register, subsequent offense.

On May 21, 2019 the Commonwealth moved to dismiss the subsequent offense portion of the
Docket No. 1901CR1484 such that the complaint only alleged the offense of Failure to Register
as a Sex Offender.

On December 10, 2019 the Suffolk County District Attorney’s Office dismissed the complaint
against Mr. Abubardar stating, “The Commonwealth cannot meet its burden at trial.” The
Commonwealth’s Nolle Prossed was accepted and the matter was dismissed (Exhibit C).

As a result of Defendant Henriquez’s actions Mr. Abubardar was subject to arrest and
prosecution for a crime that he did not commit. Mr. Abubardar suffered the loss of his
Constitutional rights and the embarrassment, humiliation and distress associated with his arrest
and prosecution for charges as to which he was innocent.
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 5 of 29

20, Asa direct and proximate result of the defendant’s unconstitutional actions as described above,
Mr. Abubardar suffered restriction of his personal freedom, mental anguish, emotional disitess,
humiliation, and injury to reputation. The mental and emotional anguish was significant, and
interfered with Mr. Abubardar’s sleep, appetite, and manifested itself in other physical
symptoms including shaking, nausea, a racing heart, and gastrointestinal problems.

21. As a direct and proximate result of Henriquez’s unconstitutional actions described above, Mr.
Abubardar suffered severe anxiety, depression, and other mental anguish.

Count I: 42 U.S.C. § 1983, False Arrest
22. The above paragraphs are incorporated by reference.

23. Defendant Henriquez caused Mr. Abubardar’s arrest without probable cause.

24. Defendant Henriquez deprived Mr. Abubardar of his clearly established and well-settled rights
under Fourth and Fourteenth Amendment to be free from unreasonable seizure of his person.

25. Defendant Henriquez acted with knowing or reckless disregard of Mr. Abubardar’s
constitutional rights.
26. As a direct and proximate result of defendants’ actions, Mr. Abubardar suffered the damages
described above.
Count Hi: 42 U.S.C. § 1983, Malicious Prosecution
27. The above paragraphs are incorporated by reference.

28. When Mr. Abubardar was arrested, Defendant Henriquez lacked probable cause to believe Mr.
Abubardar had committed the crimes he was charged with.

29. Nevertheless, Defendant Henriquez commenced or caused to be commenced a criminal
prosecution in the Boston Municipal Court, instituted with malice and without probable cause
against Mr. Abubardar.

30. Criminal complaint No. 1901CR1484 ultimately terminated in Mr. Abubardar’s favor on
December 10, 2019 when the case was dismissed.

31. Defendant Henriquez conduct violated Mr. Abubardar’s clearly established rights under the
Fourth Amendment and the procedural due process component of the Fourteenth Amendment.

32. As a direct and proximate result of Defendant Henriquez ’s actions, Mr. Abubardar was
prosecuted for a crime he did not commit. He suffered the injuries and damages as set forth
above.
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 6 of 29

Count VI : Intentional Infliction Of Emotional Distress

46. The above paragraphs are incorporated by reference.

47. In doing the acts alleged above, Defendant Henriquez intentionally or recklessly cause
infliction of emotional distress upon Mr. Abubardar when he acted with either the desire or
knowledge to a substantial degree of certainty that significant emotional distress would result

from his conduct.

48. The conduct of Defendant Henriquez, as alleged above, was extreme and outrageous, beyond
all bounds of decency, and intolerable in a civilized society. At issue is conduct either
designed or reasonably anticipated to harm Mr. Abubardar, which evinces improper illegal,
unethical, oppressive, unscrupulous, and/or otherwise unconscionable conduct.

49. The conduct of Defendant Henriquez directly and proximately caused Mr. Abubardar to
suffer, and from which he continues to suffer, significant emotional distress, trauma, shock,
anxiety, humiliation, embarrassment, fear, and terror.
 

Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 7 of 29

WHEREFORE, the plaintiff requests that this Court:

1. Award compensatory damages;

2. Award punitive damages against the Defendant;

3, Award the costs of this action, including reasonable attorney’s fees; and

4. Award such other further relief as this Court may deem necessary and

appropriate.
JURY DEMAND

A jury trial is hereby demanded.

Dated: July 1, 2020

Respectfully Submitted,

asheed Abubardar

   

Jason /Benzaken, Esq.
Benzaken & Wood, LLP

1349 Belmont Street, Suite 102
Brofkton, MA 02301
(Telephone) 508-897-0001
(Fax) 508-587-5455

BBO No. 658869
attorneybenzaken@gmail.com
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 8 of 29

EXHIBIT A
eben tamara

Hate ae eee

 

 

Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 9 of 29

‘The Commonwealth, of. Massachusetts
Executise Office of Public Safety. and Security
Sex Offender Registry! Board

Salem, cemnbionte: 01976 .
Pele (O79) 760-6400, Far: Ory 140-6464
wruno,mase.gav/ sob. ’

 

 

OCTOBER Of, 2018

 
  
    

1 .
Couty: SUFFOLK. SON: 22164

     
  
 
     
 
 

reqquired to provide £ elon :
Aho conte along a tae eae

ee SSP nee teeny otc orm rb

dermned agbontable by the department
ada we a em

ot dares; coda! eat Imes in an institut fin af rhigh i partes

et ofa acsrRY BOARD
Bich SORFomn COR (1G). | _

STAvEMENT OF ELVER vy. THs widookiairAaN best ENcL brie
SEES no SB Ange TGSTATED ADDRESS BY THE SORE,

95 dt $
ONS Rid celelndcoenD atieetwe eet edn

Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 10 of 29

 

  
  

NS — Have wait eciolete fhe
Coa emma came
Sater, Fraeaccina

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

   

 

Spithebrorérs_ — =
*eeRahesht - "Rasheed gat 2at-21- 0348 Atlee

— “jo 23 18620 Goldsboro" Ne
“Osice Name) eed ge e Nathan JONES - DOR tee J pore ee
wives BEAK gece MAIC sesirccoton_BIBCK _syecator: J Brown__wagse, 6 = 42 1B wage 25D.
‘Scar/Ivlavten/ Dott . Non Dedver's Liseses or TH: 895174511

ne N/A LEVEL N/A
fie Yer Reaipinved apn Sex Otfenver bs Awother Sites KINO Dives WYVES, which state _ and at what

“SECOND Cap POUt Rcsliciee Adainess (omnes wit 3 of esto) ‘Feondary OK pore - pnts rears tian Resteacss
« AY a lo’

Bereet Address 724 Shewinut, Ave. . Street agsien —~* a
NOTE: PO Box is not accepts ee 02119 . -
Roxbury, j MA_t ae : sma —-MA___9242 Hee

; f _—— i
é 57) geb-eet oo This Address | Is Temporary: Dus To Being. Shot fin Both Legs
Josephjones@aol.com | See Attached: ‘Police R sports Exhibite# FAM, AZ and A3.

ESAT ABDRIGSs. 4‘
araure é esidenco,timparary adAress, or homelins foéetton

Address 2p 1 Sueet. . —_-

Béchester a L
ia re =

 

 

 

 

 

 

 

 

 

 

 

 

   
   
  

 

 

 

 

 

“Aadtess Is Temporary Due To bt dn:-Both b °
d Police Report Senibn A Ai, A2, and Aa Sone ee

 

 

 

Scone (GNE Velde, Mobiie Hoe, Tinlloy Muachictured Himne, Ved
no vehicle Nearer Relationship:

‘Deseripctim (xtarimskdimedelicoior gehemey OY Se
Address . |
Fc etched De wy .

 

 

 

 

Likease Pinte ds Stake: “

 

 

 

 

 

 

aayeates = Years VINE; — i ; B _

 

tte Bee tw - oe _

SECTION E- SECTION E = henplopmcnt; --[9 Employed fo) SEE! cireaployes Liisa Sp yolugtest—cyeanee- te vem eet te

 

 

 

 

 

 

 

 

 

 

 

 

Suiplayers . Oeempaiion: setephone Nusbert
HgGtiones® S Scie rage Lang Sintiee Endep Date. _— —
“para No . , Canspuss
ee ie fa lagged —
— Yo ae TT in nee ee Bead miler the Bolles.

| hight: eemicg. You arr requaed 103 ‘mmnmediately vomtact-and advise of 70

: ‘have vead and vadesstond the sbovorequirementt, GR: the requiterums were zene vo mye gad Ten ¥
Fee pce gen fot wd acura Signed ir Oe October23, 2018 ainder the pokas and penalties of petjory.
Se

 

 

“SECT YH - Please Bead: Carefuily Before, Signing
re tt y ceshde nat ai 10: io any chuinge is-resid Sfdeiice, ciaplaymeat, of mfendanbe dtnn jastiintionx or
ye ee ad ess onabeaaar i fide sntorities in aby ‘other crate itr whickyau locate

for he gurpase of residcace, eaiploynsent, Sr atedetes af dn io. of higiisy Jeesnine.
oe with federal Taw, you raust yopact any intearatignal tavel ts “registering authority no:less tae 21 days pzior a travel.

: baal
ae th'da airy of the sbove may subject you to stasd or feiloral crit prosecution.

 
 
  

 
    
     

 

decstand these requirements, io htreby anzst that

   

 

 

 

 

 

 

 
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 11 of 29

 

 

ras vid th Slowing osint denting infanon ,

ardar Raheem
| Hante-Abubar at ~

Dateof Bite 19. 4 23 4 1962
Mend ae

Year
: _ 22164
Sex Offender NeuaDert ence

--~+| Segtion 2s PERASE PREVESLEAREY-—~— ~ avn fev agentes atom nea oman cbe §
Please provide the following infomation fappliowls; .
- | Passport Number:, sm XI do not have a passpeat

Fi do nor have an immigration number
an si dn, dettion and adress

 

 

immigration Number:
: Travel Itileraries: Plesss attach may: ‘nitepeationdt saved information ingtuding departure
_ | fost vob War be ‘shiyme at, 2 anid Hight, tin ox bus te -

"| sata poms out a . _— _ rae
maton romnessiCATION ry cba nc mestetenmes ar tm satane mat

 

 

 

.

i F oo FLEASE PRINT: EARLY
Please provide. the following intemet identifying infomation if applicable;

   

Ena Addresnelosep ions geen

 

 

 

 
  

 

 

aie a oe ke
cn ee

™ ras Babi wDR SANTOR ovis Ths intocminon i wedi aro coupy yw te Sex ide iar
; ‘Notification Ait oF tng Ada Walsh Act : :

 

Name A Ce Date
fieem Re Abubarday” =
cage Tetum £9 tis Sox. Offender Registry, orrfail tox ATTN: Resisteation, P.O. Box 4547, :

 
 

 

 
ie we mbheatier nde ee

5
EE ee bale gw

Ot Pa tdentenieae!

:
f
3
rm
i

oe Me ent ewer teat ne

   

 

tee 6 sunibér, Gcenpation record md whet pe of weet

Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 12 of 29

Instruction’ for Completing the Sex Offender Registration Fora

aes i fom is tbe by the Sc Ones, Ses Of and all agonsies responsible for segistarhag sexual offends
lescifie eosltey te etby OS ORE eaist Hosts Level 1 Teel? Levels oi domcained 0 be .

  
  
  
 

od are | Seats ed or bay:

 

  

- ee ene i ee .
ies shot nee ence Sere aos lien unui oepiipetemibrend sen ofa
3. ‘Grher Nasie(s) Used -Leygal waivie changes, sick inmels or other baits commonlyused
4 BOB ~recand the registenit’s date of bird mimadcally by month, day, and 4igit year. i
5, BOB —sébord the inf 3 plate of birth by city aiid state. . i
& Demographics rads, sex, halt’ colar, eye color, height, and weight :
ww Y--Bearsibtarks/ Tattoos ~ record anny sods, mmtis, or fatfoos Gindlatling piercings) an the registrant's body. - oo
3. Diiver’s License or ED: récard if different from the registzant’s SSN. Ideptify thé stite of Roues if not MA_
2 Registered a6 2 Sux Offender in another State ~cbeck the appropriate bax Hf yes, record the stats gud the risk level, ifkcown.
‘Nota to Police: The I will nlso have iyfetemtiod relating to th repaint rept ds asi offer ta er sms.

SECTION Ds. sje ee tones nee en eee Also pigides avame an .

    

 

 

 

     
 

 

 

applicable, A riailing address is strangely dvigieraeel in 86
__ This ie the addrass that wilt be coded as “LIVE” in dis BB.

SBOCTIGON Es “This section is used pi record the identification of any vebicle, neblie home, trailer, thabnfactured heme, vessel, or
-housebbat oped or operated by the registzant, Use the riveree side af the fouin Sir additions! items.
LL Closest Living Relative — Record the uaa, gelationship, suid address of fhe registrant *s closest ltving telative for notification | in
ose o¥emepeney. :

SECTION: Re ‘Yiils Sectiong is used bo foourd whore the registrant works, Include the Employer varie; stress ofeaaploysd, and
dethereaotit cermaly dogs te: fase, teaches ba driver, ffemter, <ft.}

  
   

 

 
 
 
  
  
 

 

3 peat it ie $2
ite, Use 08k x wltdcssing the individual sign the form sh on eige tig’
reEE 6 st ‘Sep. res “DHL bane oF dit Gard statement, passport, dvivere!

iba phot ideniification nied by tie registry of Motor dehieles

xe farm. Teeeakeieringata low
ided.

  

 

¢ Unelassificed & Level 1...Mail to: 8 SGRB BG Box 45475 Salem MA G1970

 
Wit ease eat ae mys oy one
=.
,

 

Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 13 of 29

   
   

ros (ate) #008 i 3 ease
aioe itis. go0 6°

 

. xin any conan enn yest youd a a oro ae eo adi enlondineyomt. Alnor
sera ert or none po

Pie boudih tetas a et Slats sox anereslest pane ic lea pole depart hs (2) Saf

rire Vervication, Ee

  

 

Enel: SOR Forni 6028. (1070).

  

SEER ATED VIA 1° CLASS 9S ON STATED

” SeareneNyt OF DELYVERYS ' THIS BOCUMENT AN SAGE

HATE OST: STAtay 2 maESS BY
}
&

L
%
3
“et
i
4
t

:

 

 

'. offender

Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 14 of 29

Instryctions for Completing the Sex Ofemier Registration Form
“GSE: This form fy t0 be used by the Sox Offender, Sex Offender Registry, and all azensits respousibio for cugistering seal offenders
cho aie tnclassilied or have been classified by the Sex Offender Regisy Bow’ es'Lavel 1, Level2, Level 3, of if demtmined m be a
-Seuitally Violest Predator. if wecasrary, 19¢ w sepiorale place of paper ior GEEAON: eaforer@ion,
gis 2,3, 3,6, 27 in SECTION € belt donot have to be:conipleied by UNCLASSICIED Offenders)

   
 
 

SUCTION. As This section fy used: to record the SON & classification status, Check the appropriate box indicating the level the
sffchider has beet clasiified. Note to Polite: This is vaniffed by the Database (0B), :
SCYION Bs Thik sestiga is used to record the namic sid contact muniber of the agency responsible for completing and submitting the
‘registration fori and identifying the persion sepieseattin g thatagency Whe took the regismiation, =

SECTION C: The section is axed to record adwinistrative, physical, ad legat information about the registrant,

"y. Namne.~ The fast, fest and mille lume of the repistrant :

GSN ~ The dulig# sootst ssmazy menber OF the régistralil, INS alien sumbet, or passport number and country of issue

Other Name(s) Used - Legal name changes, nick names, or other names commonly used.

DOB — record the registrant's date of but wiltriotically by month, day, and 4-digit year.

POR ~ record the registrant's plice of bith by city pad site.

Dentographics- rate, sex, hair color, cys color, height, and weight
. Seare/Marke/Tattoos ~ tecord any écats, marks,-or iattoas (including piercings) an the registrant's body.

Driver's License or TD: recor if different from the registrant's SSN. Identify the stats of issues ifnot MA,

Repisiered as a Séx Offender in another Stale ~ check the appropiate box. Hyes, record the state and ths tisk level, if knewn,

eel 7 “

Note to’Police: The Hi will also have iiformatfon related to the regisirent es rapistered ag a sex obfedder in other states,

 

 

 

   

§O oe St oh tas fet BD

SECTION D: This section is ysod to regont.all acddresses. where the ofiender tay live crreceive mai. Alse provides 4 une and
addvess for their nparest relative. Use the reverse Hida of tha fein: of additicatel poaps 8 revory Saceicnal ateeSies.

  
      
  
   

 

    

period of 14 or mote Gays ind aggregate daring tadax yeur andwhith nota st. qffeder’s primary address; or @
place where a sex offender foutinely lives, gbides, lodges, or résides for a period of # or more consecutive an aonconsecutive
axis in aizy month and which isuotd sex affendet’s perntanent address, including any out-of-state address.”

3. Mailing Addrass ~ record the post office ar otber mailbox minher, the street nunjber and name, aparhnent/loVbuilding aimabsr,
city. county, state, and zip for the location where the xegistrant seceives onal Sf ether thaw his live address,

4, HOMELESS, the registrant most provide the city aud appioximité Incation whi tiat city. Provide Sheltername & address, if
applicable. A mailing address is strongly suggested fn the event SORB must communicate with the offender. Note to Police;

   
 

This ja the ndiirves that will be coded as “LIVE” in the DB.
SECTION E: This section is wsed te record the Mentification of any vehicle, mobile home, trailer, maiofacnmed home, vessel, cr
housebdat owned or dperated by fie registant. Use the revere side ofthe fata Har additional ems.
_d. Closest Living Relative — Record tht name, retaionckip, and addvess of the registrant's Gosest living relive for notification in
case of emargency. , ,

SECTION F:. This section is used to séoord Where the registrant works, Include thie Employer nnme, address of employer, aid
plephotie muriber. Oceupation — reeord what type of work the registrant nombelly dove (4. landscaper, teacher, bus drive, frames, eft.)
SECTION G: This section & used to record where the registrant attends an Jnstitufion of Higher Learning. Inciuce the nme and

eddiess of tie school, and campus ifa satellite ot extension. Indhide the onfodlindat startand end dates.

SSEGITON Hi: This seotioa is ted to advise the replstrant of bis legal obligations to notify the SORE or the police department of any
: andy

changes jn-his xegisuation status, The registrant must check that he usdersten his duties and siga the-form. Ifresisteriag at a law
erifotement office, the officer witnessing the inlividisal sige the form stionld sige in the spave piovsd ed,
® Acceptable forms of idesdilication are: rent or siartgage teecipt, Bavey BM, barts or eredut card stateruint, pastport, drivers!

 

" Feénse or Offictal phito identification issued by the registry of motor Veulels.

» Unclassified & Level 1...Mail tor SORB PO Box 4547, Salem MA 01976
» Level? & Level 3...Regisier at Police Department im Chy/Town of Residence

i) 4 [ b SOR FORM G02 Revised O18

 
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 15 of 29

EXHIBIT B
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 16 of 29

Date/Time Printed: 03-25-2019 14712;12 Revised; 01/58

 

 

 

 

CRIMINAL COMPLAINT DOCKET NUMBER NO.OF COUNTS | Trial Court-of Massachusetts a #
ORIGINAL 4901CR001484 7 BMC Department ay
DEFENDANT NAME & ADDRESS COURT NAME & ADDRESS
Raheem R Abubardar BMC Central
724 Shawmut Ave 24 New Chardon Street, 6th Floor

Boston, MA 02119 Boston, MA 02114
[3] (617)788-8600

 

 

 

 

 

 

 

 

 

DEFENDANT DOB COMPLAINT ISSUED DATE OF OFFENSE ARREST DATE ;
10/23/1962 03/26/2019 03/15/2019 !
‘OFFENSE CITY/TOWN OFFENSE ADDRESS NEXT EVENT DATE & TIME

Boston 40 New Sudbury St

POLICE DEPARTMENT POLICE INCIDENT NUMBER ._ NEXT SCHEDULED EVENT

Boston PD - Area B-2 192021908

OBTN PCF NUMBER DEFENDANT XREF ID ROOM / SESSION

526245 §152620

 

 

 

 

The undersigned complainant, on behalf of the Commonwealth, on oath complains that on the date(s) indicated below the
defendant committed the offense(s) listed below and on any attached pages.

DVO SED, PEIVe PORUTT OF OFT ii a
COUNT CODE DESCRIPTION

it B78HIG SEX OFFENDER FAIL TO REGISTER, 7 R3-c6 §178H(ap(2)

On 03/15/2019, being a sex offender, as-defined in G.L c.6, §178C, who had been classified as-a Level 2 or Level 3 sex offender by the Sex Offender
Registry Board pursuant to §178K, arid who was required to register pursuant to G.L. ¢.6, §§ 178C-178P: {1) did knowingly fail to register, or (2) did knowingly
fail to verify registration information, or (3) did knowingly fail to provide notice of a change of address; or (4) did knowIngly provide fatse information, the
defendant having previously been convicted of such an offense, in violation of G_L. Se, §178H(2)(2).

. iNO DISTRICT COURT FINAL JURISDICTION IN ADULT SESSION. a oC 44
| IMIS way 24 20

 

 

 

 

 

ws

(law

=——>
xv OF COM SWORN aa Su SS RORSST CLERSIDEP. ASST. CLEBK 9 5 .
CoA i 25 dob.
x A MPLAINANT Re cen paren ASST, CLERK t DATE
~ \ ‘ SS

aust] X
asstniiomnd:
Notice to Defendant: 42 U_S.C. § 3796g9g-4(e) requires this notice: IF you are convicted of a misdemeanor crime of domestic violence you
may be prohibited permanently from purchasing and/or possessing a firearm and/or ammunition pursuant to 18 U.S.C. § 922 (g) (9) and

other applicable related Federal, State, or local laws.

 

 

 

 

 

 

 

 

 

 
= +

Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 17 of 29

 

|” APPLICATION FOR
CRIMINAL COMPLAINT

 

APPLICATION NO. (COURT USE ONLY)

GER -(48G

PAGE

1 of 4 | BOSTON MUNICIPAL COURT

 

Trial Court of Massachusetts

 

1, the undersigned complainant, request that a criminal complaint issue against the accused charging the
olfense(s) listed below. If the accused HAS NOT BEEN ARRESTED and the charges Involve:

CONLY MISDEMEANOR(S), Hrequest a hearing 1 WITHOUT NOTICE, because of an Imminent threat of
CD BODILY INJURY ( COMMISSION OF ACRIME (1 FLIGHT (1 WITH NOTICE to accused
BONE OR MORE FELONIES, | request a hearing EJ. WITHOUT NOTICE () WITH NOTICE to accused

G) WARRANT is requested because prosecutor represents that accusad may not appear unless arrested.
INFORMATION ABOUT ACCUSED

 

ARREST STATUS OF ACCUSED
G HAS’ [& HAS NOT been arrested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
   

  

NAME (FIRST MI LAST) AND ADDRESS BIRTH DATE SOCIAL SECURITY NUMBER
10/23/1962 246210348
[ABUBARDAR, RAHEEM R ~T
724 SHARMUT AVE PCF NO. MARITALSTATUS
BOSTON, MA 02119 526245
DRIVERS LICENSE NO. STATE
L. | GENDER HEIGHT WEIGHT EYES
MALE 602 220 BROW
HAIR RAGE COMPLEXION | SCARS/MARKS/TATTOOS BIRTH STATE OR COUNTRY DAY PHONE
Black BLACK NC
EMPLOYER/SCHOOL MOTHER'S MAIDEN NAME (FIRST Mi-LAST) FATHER'S NAME (FIRST MI LAST}

CASE INFORMATION

JOHNNY, JOB

    
 
 
 
 
 

 

 
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPLAINANT NAME (FIRST MI LAST) COMPLAINANT TYPE
fHenRIQUEZ, ISMAEL ~ | |S rouce Oeimzen C1 otnea BOSTON POLY
ADDRESS ONE. SCHROEDER PLAZA PLACE OF OFFENSE -
BOSTON, MA 02120 40 NEW SUDBURY ST, BOSTON, MA 02114
INCIDENT REPORT NO. OBTN
192021908 }
CITATION NO(S).
{ _| XKKXKX,
OFFENSE CODE DESCRIPTION OFFENSE DATE
6/178H/6 SEX OFFENDER FAIL TO REGISTER, SUBSQ. OFF., LEVEL.2 OR 3 c6 §178H(a}| 03/15/2019
1 VARIABLES (6.g. victim name, controlled substance, type and value of property. other variable informatlon; see Complaint Language Manual)
03/15/2019 (DATE OF OFFENSE)
OFFENSE CODE DESCRIPTION OFFENSE DATE
2
VARIABLES
‘OFFENSE CODE DESCRIPTION OFFENSE DATE
3 TWARIABLES
, Z
REMARKS COM DATE FILED
Xx sfzeu] 4

 

 

 

COURT USE ONLY| A HEARING UPON THIS COMPLAINT APPLICATION
> | WILL 8& HELD AT THE ABOVE COURT ADDRESS ON

Wy: oJ51¢ 6 ON pvets
NOTICE SENT OF CLERK'S HEARING SCHEDULED ON:

} C____DATE OF HEARING

THE OF Hess "| cburr use onty
AT $$

 

NOTICE SENT OF JUDGE'S HEARING SCHEDULED ON:

 

HEARING CONTINUED TO:

 

APPLICATION DECIDED WITHOUT NOTICE TO ACCUSED BECAUSE:
() IMMINENT THREAT OF CJ SODILY INJURY (J CRIME ©) FLUGHT BYACCUSED
( FELONY CHARGED AND POLICE DO ‘NOT REQUEST NOTICE

   

COMPLAINT TO ISSUE — lane
{@ PROBABLE,ZAUSE FOUND FOR ABOVE OFFENSE(S)
NO($). 1. 12 13. BASED ON
FACTS SET FORTH IN ATTACHED STATEMENT(S)
(1) TESTIMONY RECORDED: TAPE NO.

 

3-00 ff

(0 FELONY CHARGED BY CIVILIAN; NO NOTICE AT CLERKS DISCRETION

  
   
     

~- COMPLAINT DENIED —
D NO PROBABLE CAUSE FOUND L
() REQUEST OF COMPLAINANT 3 iV in 4

(] FAILURETO PROSECUTE 7

( AGREEMENT OF BOTH PARTIES
O_OTHER:

 

 

 

START NO. END NO.

 

WARRANT (] SUMMONS TO ISSUE
ARRAIGNMENT DATE:

dbvic

 

 

 

 

 

 

OCGR-2 (08/04)

mf Vomeal Af Satta! dihy
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 18 of 29

   
 
    
 
  
   
   
    
 

Incident

" Incident Report

Type

 

Occurred

  

Evidence Count

[Jove []auvenite [_] chug Present (_Jesdony [sexuat assaut
[[Jitesnsed Premise (Joisatted [_ ]tiometand Security [_]Hometand Securty-UAS!  [T]Home tavasion
Jack []sun [_]¢ang [_]shote Fired Liven shat [_]vicum stabbed

OtherAgency/Unit Notified — [_] Warrant Arrest []searen Warrant [T]ucensed Premise violation []LPR [Txuman tratticxing
[__]Bteyele [serio Homeless Sax Offender [jstov []onnd abuse

Unit Number Clearance Dlaposition

hams

   

     
 
   
   
  

 

      

   

 
               
       
   
 
   
 
 
  
    
   
    
    
   
    
    
  
 
   
 
   
   
 
  
 

 

    

        

Cleared by Exception Clearance Data
Case Status

Location Given By Dispatcher

 
 

UpgradelDowngrade Offensa Code
Upgrada/Downgrade Offense pa 3

   

Crine Description

 

Primary Offense

2 Activity 3

   

Activity 1

   

Using 1 Offender Using 2

 

 

Deug Precursors

 

Drug Origin

Entry Area Entry Method

Exit Point 1

 

Entry Point 2

 

Property Target
Vvieim
Action 1 to

fon

Offered 3

Weapon
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 19 of 29

Incident Report

  

Report
Dats / Time Occurred

 
  

Pege 2 of 4

   
  

tnateument

 
 

Race

OL Stato

Employers School

Entry Method
Target Area
Properly Target 2 Property Targat 3

Time of Day Victim

1 on Victin on Action 3 on Victim

ito Action 2 to fo
Other. Other Action 3
Solicited Offered 3
Weapon

Weapon

 
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 20 of 29

       
 

het ' "Incident Report

4

Report Page 3

Data / Tima

of

    
  

   

  
 
   
   
  
 
    
   
   
     
   
        

Dale / Time Occurred

Weapon 3.Color

With Suspect

Race

Oriver'a

Email Addrees

Employer / School

2

Condition Victim-Offender

A. Assaull(Homikide Cireumstance 1 A AssauliHomicide Circumatance 2

       
   
   
     
 
 
 
   

[ves [Jno
L]ves []ne

[[]vtetim Hospitatized

Justifiabie Homicide Clreumstanca

   

  

Hospital Description

 

Domestic Disturbance Domestic Violence Victin Transported

Under Influence. Alcohol? Under influence Drugs?. rl
No

[ne [[Junknown [yes []so  [_Juntorown

Violation of Protective Order Cohabilant

[_]yes [_]xo [ ]ves [|hto

 
   
  
 

 

[Associated With Victim

 

TO REGISTER AS A SEX OFFENDER

Public Narrative
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 21 of 29

 

 

 

 

 

. 7 ase Number CAD incident #
™ Incident Report (192021908 Pigotasest
Report Type
Incident Report Pogo 4 ot 4
Date / Time Occurred Date / Tima Reported
03/26201914:59 to 0378/2019 14:59
exe

 

 

 

On 03/15/2019, Raheem ABUBARDAR with a date of birth of 10/23/1962, being a Sex Offender, as defined in G.L c 6, §178C, who was required
to register pursuant to G.L. c. 6§ 178C-178Q: (1) did knowingly fail to register; or (2) did knowingly fail to verify registration information; or (3)
did knowingly fail to provide notice of a change of address; or (4) did knowingly provide false information, the defendant having previously been
convicted in Plymouth Superior Court on 09/06/1991 of an offense, specifically, Rape, Docket #89868.

«

Being a convicted level 3'sex offender, Mr. ABUBARDAR did fail to register with the Boston Police Sex Offender Registry Unit (SORI Unit) as.of
03/25/2019. Mr. ABUBARDAR failed to notify the SORI Unit of a change of address per address audit by detectives. Mr. ABUBARDAR was placed
in violation for not registering as a sex offender.

Warrants to be sought out of Boston Municipal Court, Central Division for Failure to register as a sex offender, second and subsequent, as
suspect was convicted on 02/01/2017 out of Plymouth Superior Court for failure to register as a sex offender, docket # 201300192006.
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 22 of 29

EXHIBIT C
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 23 of 29

 

7THi2020 Case Details - Massachusetts Trial Court 4
Skip to main content

 

*

*

o

hittps://www.masscourts.org/eservices/search.page.5.1?x=LLFib*2VqQDDHIOUCFmYsI-P1 {BCWNOoRCEP4gvF EN3TKC1IMO1dclL.OdicqVRqGZHIC... 1/5

1901CR001484 Commonwealth vs. Abubardar, Raheem Rasheed

 

 

—s

Case Type
Criminal

Case Status
Activity Suspended

File Date
03/26/2019

DCM Track:

IniGating Action:
SEX OFFENDER FAIL TO REGISTER, LEVEL 2 OR 3 c6 §178H(a)(1)

Status Date:
* 42/10/2019

Gase Judge:

Next Event:

 

| All Information: | Party | Charge | Event | Docket | Disposition |

o | Amended Charge

 

{ Party Information

Abubardar, Raheem Rasheed

- Defendant _

(Allas _) [Party Attorney
Attomey

: Carroll, Esq., Bruce W

Bar Code

075840

Address

Phone Number

@#epeeaee

 

More Party: Information (&

 

 

  
  
  
  
 
   
    

[ Party Charge Information

Abubardar, Raheem Rasheed
~ Defendant
Charge #1;
6/1 78HIE - Felony SEX OFFENDER FAIL TO REGISTER, LEVEL 2 OR 3.c6 §178H(a)(1)
Original Charge
6N78H/G SEX OFFENDER FAIL. TO REGISTER, SUBSQ OFF., LEVEL 2 OR
3 c6 §178H(a)(2) (Fetony)

6/178H/E SEX OFFENDER FAIL TO REGISTER, LEVEL 2 OR 3 cS §178H(a)
(1) (Felony)

Charge Disposition
isposition Date
e

 

Isposition
2/10/2019
Nolle Prosequi

   

 

 

 

 

 

( Events
Date Session Location Type Event Result
Judge
03/29/2013 Arralgnment -Rm17,5th Fir BOS-SthFL,CR17 Default Removal Hearing Held
09:00 AM (BMC)
05/21/2019 Arraignment- Rm 17, 5th Flr =BOS-SthFL,CR17 Probable Cause Hearing Defendant defaulted-Fl to
09:00 AM (BMC) : Appear

 

 

 

 
Case 1:20-cv-11590

Document 1-1 Filed 08/25/20 Page 24 of 29

 

 

 

 

 

 

 

 

 

 

7/1/2020 Case Datails - Massachusetts Trial Court 4
Date Session Location Type Event Result
Judge
05/21/2019 Arraignment-Rm 17, 5th Fir BOS-5SthFL,CR17 Default Removal Hearing
09:00 AM (BMC)
05/29/2019 Pre-Trial ~ Courtroom 14, 5th Motion Hearing (CR) Held - Motion allowed
09:00 AM Fir
06/04/2019 Videoconference-Courtroom BOS-Sih FL, CGR43 Motion Hearing (CR) Event Cancelled
40:00 AM 13, 5th Floor (BMC}
06/14/2019 Pre-Trial - Courtroom 14, 5th Pretrial Hearing Not Held
09:00 AM Fir
07/24/2019 Pre-Trial - Courtroom 14, Sth Pretrial Hearing Held
09:00:AM Pir
09/20/2019 Pre-Trial - Courtroom 14, Sth Pretrial Hearing Held
09:00 AM Fir
42/40/2019 Pre-Trial - Courtroom 14, 5th Discovery Compliance & Defendant defaulted-Fl to &
09:00 AM Fir Jury Election Appear 3
12/30/2019 Arraignment - Rm 17,-5th Fie BOS-SthFL,CR17 Hearing to Review Status Review Completed
09:00 AM (BMG)

 

 

{ Docket Information

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

https:/Avww.masscourts.org/eservices/search.page.5.1 2x=LLFlb*2VqQDDH9OUCFymYsl-P 1IBCwNOoRCEP4gvF ENSTKCIMO1dcLO0icqVRQGZHIC... 2/5

Docket Docket Text Amount File {mage
Date Owed Ref Avail.
Nor.
03/26/2019 Criminal Complaint issued from Electronic Application:
Originating Court: BMC Central
Case Number: 1901AC001630-WA
Receiving Court: BMC Central
;
03/26/2019 Complaint issued with arrest warrant.
03/26/2019 Warrant [ssued:
Straight Warrant issued on 03/26/2019. for Abubardar, Raheem Rasheed
03/26/2019. Complaint/Police Report
03/29/2019 Called ahead at the request of Defendant
to remove.warrant
03/29/2019 Participants at Court Event - Defendant In Court - Assistant District Attorney Fisher-Groban -
Probation Representative Rodriguez - Session Clerk - cmt/kn - Courtroom and Time - 17 12.25.
atty Carroll appt
03/29/2019 Warrant recalled:
Straight Warrant cancelled on 03/29/2019 for Abubardar, Raheem Rasheed
03/29/2019 Event Resulted: Default Removal Hearing scheduled on:
03/29/2019. 09:00 AM
Has been: Held
Hon. Lisa Grant, Presiding
Appeared:
Staff:
03/29/2019 Bail revocation waming (276/58) given to the defendant
Judge: Grant, Hon. Lisa
03/29/2019 Read only
Judge: Grant, Hon. Lisa
03/29/2019 Defendant before Court on Warrant, Warrant recalled as served.
Judge: Grant, Hon. Lisa
03/29/2019 Default warrant recall fee waived.
Judge: Grant, Hon. Lisa
03/29/2019 Released an Personal Recognizance

Judge: Grant, Hon. Lisa

 

 
71112020

Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 25 of 29

Case Details - Massachusetts Trial Court 4

 

Docket
Date

Docket Text Amount File image P

 

03/29/2019

Appearance filed

On this: date Bruce W Carroll, Esq. added as Appointed - Able to Contribute for Defendant Raheem
Rasheed Abubardar

Appearance filed for the purpose of Case.in Chief by Judge Hon. Lisa Grant.

Owed Ref Avail. §
Nbr.
1

 

05/21/2019

05/21/2019

Event Resulted: Probable Cause Hearing scheduled on:
05/21/2019 09:00 AM

Has been: Defendant defaulted-Fi to Appear

Hon. Michael J Coyne, Presiding

Participants at Court Event - Defendant Not.In Court - Assistant District Attorney Aiello - Probation
Representative Chin - Session Clerk - KWS - Courtroom and Time - Rm 17/9:25.
Atty Carroll appears

 

05/21/2019
05/21/2019

05/21/2019
05/21/2019

05/27/2019

05/27/2019

05/21/2019

05/21/2019

05/21/2019
05/21/2019

05/29/2019
08/29/2018

05/29/2019
05/29/2019

05/29/2019

05/29/2019

05/30/2019
05/31/2019

 

Defauit Warrant ordered to Issue. 2
Judge: Coyne, Hon. Michael J

Warrant recalled:
Default Warrant cancelled on 05/21/2019 for Abubardar, Raheem Rasheed

Motion to amend offense to sex offender failure to register level two or three ALLOWED.

Warrant recalled:
Default Warrant cancelled on 05/21/2019 for Abubardar, Raheem Rasheed

Participants at Court Event - Defendant in Court - Assistant District Attomey Aiello - Probation
Representative Chin - Session Clerk - KWS - Courtroom and Time - RM 17/.
attorney not present

Judges: Byme, Hon. Catherine K

Default warrant racall fee waived.

Judge: Byme, Hon. Catherine K

The Court enters the following order: attorney Carroll to remain appointed.

Judge: Byrne, Hon. Catherine K

Released on Personal Recognizance to June 14. Rm 14 for pretrial hearing.

Judge: Byrne, Hon. Catherine K

Defendant's request for speedy trial filed. Deftis now at Nashua street jail 3

Habeas Corpus for prosecution issued to Suffolk County Jail returnable for 06/14/2019 09:00 AM
Pretrial Hearing:
Further Orders:

Dofendant's motion to remove Default filed with the following, If any, supporting documents: 4

Event Resulted: Motlon Hearing (CR) scheduled on:
05/29/2019 09:00 AM

Has been: Held - Motion allowed

Hon. Richard Sinnott, Presiding

Motion to continue ALLOWED.

Participants at Court Event - Defendant Not in Court - Assistant District Attorney Aiello - Probation
Representative Sweeney-- Session Clerk - KWS - Courtroom and Time - 14, 10:53.
Atty Carroll appears

Judge: Sinnott, Hon. Richard

Event Resulted: Pretrial Hearing scheduled on:
06/14/2019 09:00 AM

Has been: Nat Held

Hon. Richard Sinnott, Presiding

Habeas Corpus for prosecution issued to Suffolk County Jail returnable for 07/24/2019 09:00 AM
Pretrial Hearing:

Further Orders:

this HABE replaces HBE issued for June 14, 2019

Judge: Sinnott, Hon. Richard
SORB record deposited with clerk-magistrate (G.L. 6.233 §794).
Event Resulted: Motion Hearing (CR) scheduled on:

06/04/2019 10:00 AM
Has been: Event Cancelled For the following reason: Defendant Not Present

Kathleen T Noons, Presiding

https:/Avww.masscourts. org/eservices/search.page.5.12x=LLFlb*2VqQDDH9OUCFvmYsl-P1 1B CwNOoRCEP4gvFENSTKC1M01 dcLOvicgVRqGZHIC....

 

 

35
7412020

1

 

1 07/24/2019

Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 26 of 29

Case Details - Massachusetts Trial Court 4

Docket Text Amount File {mage :

Qwed Ref Avail.
Nbr,

Event Resulted: Pretrial Hearing scheduled on:
07/24/2019 09:00 AM

Has been: Held

Hon. Tracy Lee Lyons, Presiding

 

07/24/2019

07/24/2019

07/24/2019

09/20/2019

09/20/2019

09/20/2019

42/10/2019

12/10/2019

12/10/2019
42/10/2019
12/10/2019

42/10/2019

42/10/2019

12/30/2019

12/30/2019
12/30/2019

42/30/2019

 

Participants at Court Event - Defendant not in Court - Assistant District Attorney O'Rourke - Probation
Representative Sweeney - Session Clerk - kws - Courtroom and Time - 14/ 9:18.
Atty Carroll appears...deft not in custody

Judge: Lyons, Hon. Tracy Lee
Pretrial conference repart filed. 5

Judge: Lyons, Hon. Tracy Lee
Defendant's presence excused, Continued to September 20-PTH-Rm 14

Judge: Lyons, Hon. Tracy Lee '
Event Resulted: Pretrial Hearing scheduled on:
09/20/2019 09:00 AM
Has. been: Held
Honi; Sally A Kelly, Presiding

Participants at Court Event - Defendant in Court - Assistant District Attomay Seol - Probation
Representative Rodriguez - Session Clerk ~-. KWS - Courtroom and Time ~ 14/909.
Atty Carroll present

Judge: Kelly, Hon. Safly A

Released on Personal Recognizance

dudge: Kelly, Hon. Sally A

Event Resulted: Discovery Compliance & Jury Election scheduled on:

12/10/2019 09:00 AM
Has ‘been: Defendant defaulted-Fl to Appear

‘Hon. Mark H Summerville, Presiding

Participants at Court Event - Defendant not in Court ~ Assistant District Attorney Hartley / Erickson -
Probation Representative Moy - Session Clerk - kn - Courtroom and Time - 14/ 9:15, 9:59, 11:38,
12:04.

Alty Carroll appears

No arrest warrant to issue unless defendant before.court-or further order of court entered.
Judge: Summerville, Hon, Mark H

Defendant arrives fate: Default warrant recall fee waived.
Judge: Summerville, Hon. Mark H

Nolle Prosequl received, filed and accepted, 6
Judge: Summerville, Hon. Mark H

Evidentiary Trial / Hearing Notes
Judge: Summerville, Hon. Mark H

Legal counsel fee remitted per 277. sec 14

Charges Disposed::

Charge #1 SEX OFFENDER FAIL TO REGISTER, LEVEL 2 OR 3 c6 §178H(a)(1}
On: 12/10/2019 Judge: Hon. Mark H Summerville
Nolle Prosequi

Judge: Summerville, Hon. Mark-H

Defendant's motion to request waiver of costs for transcription of hearing. filed with the following, if 7
any, supporting documents:

Affidavit of Raheem Rasheed Abubardar of indigency received and filed. filed. 8

Event Resulted: Hearing to Review Status scheduled on:
12/30/2018. 09:00 AM

Has been: Review Completed

Hon. Eleanor C Sinnott, Presiding

Participants at Court Event - Defendant in Court - Assistant District Atomey O'Neil - Probation
Representative Jurczak - Session Clerk - kw - Courtroom and Time - 17/ 3:10.
no atly present

Judge: Sinnott, Hon. Eleanor C

https://www.masscourts.org/aservices/search.page.5. 1?x=LLFib*2VqQUDH9OUCFvmYsI-P 1fBCWwNOoRCEP4gVFEN3TKG1M01 dcLOvieqVRqGZHIC...

 

415

 
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 27 of 29

 

 

 

7/1/2020 Case Deiails - Massachusetts Trial Court 4
‘Docket Docket Text Amount Elle linage }
Date Owed Ref Avail. §
Nbr, é

 

12/30/2019 Motion to waive costs of CD recording ALLOWED.
Allowed,

Judge: Sinnoft, Hon. Eleanor CG

 

 

 

 

f Case Disposition
Disposition
Pending

Oo
fe
‘oe

se Judge

|

 

 

 

https://www.masscourts.org/eservices/search.page.5.7 ?x=LLFib*2VqQDDHIOUCFymYsl-P 1fBCWNOORCEP4gvFENSTKC1IMO1dcl O0icqVRqGZHIC...

 

5/5
 

Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 28 of 29

a ~~ (ce. 20. . ee * a _ Aitarnayoenaaten aera com” nbs

: Te

Races Rashid Abu bardar, anil te

Le yh.

- Detective Ismael Henriquez, etal.
"Badge Number 91894
. —_ B-2 Station

: Mr. William.G. Gross ‘ CO Saat
“The Boston Police Commissioner: *  ~ Does er

  

t undersigned swears that to the best of his knowledge and belief, the pe
* : appointed is eighteen years, of age oro over and is is hot a pary-in this se and é . Oe
" disinterésted: person.” . PTE ZO RG

 

“ ‘+ donsideration’ thereof; ‘it is Ordered and Adjudged that:" ‘Adami Loomis and/or any of «
 higthes employees, designee’s of servants are appointed Special Process Server forthe °*"
, express purpose of serving any and all prejudgment service of process i in this action.

* pursuant'to Massachusetts Rule AC of Ue N “

“Dated: 7, (J, Ly By:

 

  

NT

, VWEMY bri OF MASSACHUSETTS: |
Suffolk, ss. NOT TIFY. Suffolk Superior Court :
_ Docket No. 193862C

SUBROLA. supERInn cont

 

Plaintiff! om an PPOINTMENT OF
Hn i. “4 P as PECIAL PROCESS SERVER
PRE! “4 jUREVEINDER RULE I

   

Par

 

| Deféndanté ” eo oe oe

veh “ the Plait moves'pursuant to Rule 4c of the Massachusetts Rules of Civil Pidcedure
‘+. :that this Court appoint, Adam Loomis and/or any of his employees, designee’s or

servants. as ‘process server in this matter, qualified and knowledgeable persons: in the bee ent
service-of all court process, ‘limited to atiy‘and all pre-judgment service: Of procéss."The 5s / aa
be

       
   

  

Seren orn

aa . . Benzak Alexander and Wood, PC.
pets te tee, 1342 elmont Street, Suite, 102.

te Brockton, MA 02301 ae ae
(Tel) 508:897-0001 hy a aN gh ase oae cone

 

BBO No. 658869

se 7

tot

- ORDER. OF: THE COURT APPOINTING SPECIAL P VC: 5 SERVE Sie his Be
This action came.on for hearing before the Court, {Ze presiding
upon Plaintiff's. Motion-for Appointment of a Person to erve Process,-and thereupon, -

    

 

 
Case 1:20-cv-11590 Document 1-1 Filed 08/25/20 Page 29 of 29

Seosterer’alios

 

oe PF ae TM Ew 1} Schroeder Plaza, Boston, MA G2120 2014
Page J of 1
Date 7/28/2020

DISTRICT/UNIT: Special Investigations Unit

To: Lieutenant Patrick J. Cullity
Commander, Special Investigations Unit
From: Detective Ismael Henriquez, ID # 91894
Subject: Request for legal representation in the matter of Raheem Rashed Abubardar vy.

Detective Ismael Henriquez and Mr. William Gross et,.al; currently pending in
Massachusetts Trail Court of the Commonwealth Suffolk Superior Court
Department, Civil Action No. 1984CV3862C

Sir:

I respectfully report I was notified that I was named as a defendant in the matter of Raheem Rashed
Abubardar v. Detective Ismael Henriquez and Mr. William Gross et, al; currently pending in Massachusetts
Trail Court of the Commonwealth Suffolk Superior Court, Civil No. 1984CV3862C . I am requesting legal

representation from the department on this matter. I have attached a copy of the complaint with this request.

Respectfully submitted

    

 

; \ —
ao ——____Detéetive Ismael Henrique

LD # 91894

 
 

Lit, la
wade

Mayor Martin. Walshe Commissioner William G. Gross
